                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

AUSTIN BOROZNY,

               Plaintiff,

v.                                                   Case No: 2:18-cv-824-FtM-99MRM

UOMINI & KUDAI, LLC,

              Defendant.
                                           /

                                          ORDER1

       Before the Court is a Notice of Settlement. (Doc. 10). Plaintiff Austin Borozny filed

the notice but listed the settling plaintiff as Cheri Honeywell. (Doc. 10). As far as the

Court can tell, Honeywell is not a party to this action. The Court is then left to guess

whether the notice was improperly filed in this case or if this is simply a scrivener’s error.

Thus, Borozny must file either an amended notice of settlement or a response to this

Order clarifying the issue.

       Accordingly, it is now

       ORDERED:




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
       Plaintiff Austin Borozny must file either an amended notice of settlement or a

response to this Order clarifying the issue identified above on or before January 23,

2019

       DONE and ORDERED in Fort Myers, Florida this 22nd day of January 2019.




Copies: All Parties of Record




                                          2
